Citation Nr: 0527248	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteochondritis dissecans, right elbow.

2.  Entitlement to service connection for a disorder of 
multiple joints, to include the shoulder, arm, back, neck, 
head, and foot.

3.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in March 2004 for further 
development and is now ready for appellate review.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's right elbow disability is manifested by 
subjective complaints of pain, weakness, and tingling; 
objective findings include some limitation of motion and no 
ankylosis, malunion, nonunion, or loss of pronation or 
supination.  

3.  Service medical records reflect that the veteran was 
treated on one occasion for back pain and once for an in-
grown toenail.

4.  The service separation examination is negative for a 
joint disorder of any kind.

5.  Post-service medical evidence is negative for 
symptomatology related to joint problems for many years after 
service separation.

6.  The weight of medical evidence does not support a medical 
nexus between the veteran's military service and any current 
joint disorders.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteochondritis dissecans, right elbow, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5205, 5206, 
5207, 5208, 5209, 5210, 5211, 5212 (2004).

2.  A disorder of multiple joints, to include the shoulder, 
arm, back, neck, head, and foot, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

With respect to the claims for service connection, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to a Rating in Excess of 10 Percent for 
Osteochondritis Dissecans, Right Elbow

It is noted that the veteran is right-handed (self-reported 
in the most recent VA examination), and his service-connected 
disability affects his right (major) elbow.  When a veteran 
has been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

In that respect, the RO determined the veteran's right elbow 
disability to be analogous to arthritis and rated it under 
DCs 5010-5206 (forearm flexion).  The Board will also 
consider DCs 5205, 5207, 5208, 5210, 5211, 5212, and 5213.

In order for the veteran to receive a rating higher than 10 
percent for his right (major) elbow disability, the medical 
evidence must show any of the following:

?	X-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (DC 5003/5010);
?	ankylosis of the elbow (DC 5205); 
?	flexion limited to 90 degrees or less (DC 5206); 
?	limitation of extension of the forearm to 75 degrees or 
more (DC 5207); 
?	forearm flexion limited to 100 degrees and extension 
limited to 45 degrees (DC 5208); 
?	impairment of flail joint (DC 5209); 
?	nonunion of the radius and ulna, with flail false joint 
(DC 5210); 
?	impairment of the ulna, with nonunion in the upper half 
and nonunion in the lower half (DC 5211); 
?	impairment of radius, with nonunion in the lower half 
and nonunion in the upper half (DC 5212); or 
?	limitation of pronation lost beyond last quarter of arc 
with the hand not approaching full pronation (DC 5213).  

The regulations note that normal flexion of the elbow is from 
0 degrees (arm at side) to 145 degrees; normal extension of 
the elbow is from 145 to 0 degrees. Normal forearm pronation 
is from 0 degrees to 80 degrees, and normal forearm 
supination is from 0 degrees to 85 degrees.  See 38 C.F.R. §§ 
4.45, 4.71, Plate I (2004).

After a review of the claims file, the Board finds that the 
claim for a higher rating must be denied.  First, the veteran 
has been assigned a 10 percent evaluation for osteochondritis 
dissecans of the right elbow, which has been confirmed by X-
ray evidence.  Specifically, the most recent X-ray report 
showed changes in the lateral humeral condyle.  However, as 
there is no evidence of involvement of more than a single 
joint, a higher evaluation would not be available under DCs 
5003-5010.  

Next, there is no evidence that the veteran has ankylosis of 
the elbow.  Ankylosis is defined as stiffening or fixation of 
a joint.  Specifically, the most recent VA examination showed 
range of motion as extension to 30 degrees and flexion to 120 
degrees.  While some limitation of motion is shown, there is 
no indication of ankylosis.  Therefore, DC 5205 is not for 
application.  

Next, the same range of motion readings which fail to support 
a higher rating for ankylosis also fail to reflect restricted 
motion such as to warrant a rating in excess of 10 percent 
under DCs 5206 or 5207.  Neither right forearm flexion (at 
120 degrees) nor extension (to 20 degrees) is sufficient for 
an increased rating under either DC 5206 or DC 5207.  

Further, the Board has reviewed multiple VA outpatient 
treatment records.  While there are on-going complaints of 
pain and stiffness, there is no evidence to reflect 
impairment such as to warrant a higher rating based on 
limitation of motion.  Therefore, the Board is satisfied that 
the 10 percent rating currently in effect sufficiently 
compensates the veteran for any functional impairment that 
may be caused by his service-connected disorder.

Next, there is no evidence of a flail joint (defined as a 
joint that is extremely relaxed, almost beyond the control of 
the will).  Of note, while the veteran has some limitation of 
motion and pain with motion, it appears that he has 
controlled movement of the elbow as evidenced by the reported 
degrees of motion.  Further, no physician has ever 
characterized the veteran's condition as a flail or false 
joint.  Therefore, the Board finds no basis for a higher 
rating under DC 5209 or DC 5210.

Moreover, X-ray evidence does not indicate that there is 
nonunion or malunion of the upper half or the lower half of 
either the radius or the ulna.  Therefore, there is no basis 
for a higher rating under either DC 5211 or DC 5212.

Finally, the most recent VA examination report noted that 
pronation was limited to 70 degrees (with normal to 80 
degrees) and supination at 85 degrees (normal); however, 
these levels are not sufficient to warrant a higher rating.  
The highest rating available for limitation of supination to 
30 degrees or less is 10 percent.  Moreover, while limitation 
of pronation is shown, the hand reaches nearly to full 
pronation, which does not support a higher rating under DC 
5213.

In sum, based on the above evidence, the Board finds that the 
medical evidence does not support the veteran's claim for an 
increased rating at this time.

II.  Entitlement to Service Connection for a Disorder of 
Multiple Joints, to Include the Shoulder, Arm, Back, Neck, 
Head, and Foot

Service medical records reflect no complaints related to the 
shoulder, arm, neck, or head.  The veteran had one complaint 
of low back pain in June 1971 without any apparent follow-up.  
He also had one complaint related to an in-grown toe nail but 
no other foot problems.  The Physical Evaluation Board 
examination in November 1972, shortly prior to separation, 
reflected a normal clinical evaluation of the veteran's upper 
extremities, spine, head, and feet.  Therefore, there is no 
evidence of a chronic disability associated with the joints 
while the veteran was on active duty.

In VA examinations dated in September 1973 and July 1975 
there was no restriction related to the shoulders.  The 
examinations made no mention of complaints related to the 
arm, back, neck, head, or feet.  This evidence suggests to 
the Board that the veteran had no generalized joint pain 
within the first few years of military discharge.

There is no mention of joint complaints in the claims file 
until February 2000, when the veteran was apparently screened 
for Domiciliary care.  He related that his back was stiff 
most of the time and complained of pain in the elbow and 
shoulder with referred pain from the shoulder to the hand 
with numbness and tingling of the hand.  At that same time, 
he also reported having athletes feet and stated that his 
feet were itching.  There were no other complaints related to 
foot pain.  This is the first mention of joint-related 
complaints for nearly 27 years after military separation.  

In a March 2000 note, the treating physician attributed the 
veteran's complaints of right arm pain, numbness, and 
tingling to suspected cervical nerve root compression.  But 
made no mention of a relationship with military duty.  In 
another March 2000 note, a treating physician remarked that 
the veteran complained of arthritis in his arm and problems 
with his legs.  He also indicated that he had aching joints 
and pain in his right arm and left wrist.  

Notwithstanding the veteran's continued assertions of joint 
problems since military service, the evidence associated with 
the claims file shows the onset of joint-related 
symptomatology more than 25 years after service separation.  
Thus, the multi-year gap between separation from service and 
joint complaints fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
weight of medical evidence fails to support his claim.  

Current medical evidence reflects diagnoses of, among other 
things, degenerative joint disease, generalized and involving 
lower back, chronic pain, tension headaches, and mild gait 
disturbance secondary to lower back/right leg problems.  
Specifically, none of the treating physicians attributed the 
veteran's joint complaints to active military service.  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

The Board has considered the veteran's statements that he has 
experienced joint problems since separation from service in 
1973.  Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic joint disorder until many 
years after service.  He lacks the medical expertise to offer 
an opinion as to the existence of current pathology, as well 
as to medical causation of any current disability.  In the 
absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for a joint disorder.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
March 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The September 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in January 2001 and 
September 2004.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

A rating in excess of 10 percent for osteochondritis 
dissecans, right elbow, is denied.

Service connection for a disorder of multiple joints, to 
include the shoulder, arm, back, neck, head, and foot, is 
denied.


REMAND

With respect to the issue of entitlement to service 
connection for a skin disorder, the Board notes that the 
veteran was diagnosed with acne on his chest and back while 
on active duty.  A recent VA examination noted numerous 
comedonal scars on the chest and back with significant 
scarring and folliculitis on the chest and back.  However, 
the examiner did not render a medical opinion with respect to 
whether the findings of acne conglobata and folliculitis are 
related to the in-service complaints of acne on the chest and 
back.  Therefore, a remand is needed.

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain outpatient treatment records 
for the skin issue on appeal from VAMC 
Little Rock, Arkansas, for the period 
from March 2004 to the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between a current skin 
disorder and the skin problems noted 
while he was in the military.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to the following:

?	Is it at least as likely as not (i.e., 
probability of 50 percent) that any 
current skin disorder had its onset 
during service or is related to any 
incident of the veteran's military 
service, including the in-service 
complaints of acne on the chest and back?

3.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


